In an action, inter alia, to recover damages for violations of General Business Law §§ 349 and 350, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), entered March 29, 2010, which denied his motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff moved pursuant to CPLR 3025 (b) for leave to amend the complaint to add additional factual allegations. Since the proposed amendments were palpably insufficient to state any causes of action or were patently devoid of merit, the Supreme Court properly denied the plaintiff’s motion (see Dmytryszyn v Herschman, 78 AD3d 1108, 1109-1110 [2010]; Matter of Haberman v Zoning Bd. of Appeals of City of Long Beach, 78 AD3d 945, 946 [2010]; Lucido v Mancuso, 49 AD3d 220, 225-229 [2008]). Rivera, J.P., Chambers, Hall and Lott, JJ., concur.